     Case 3:20-cv-00594-MMA-AHG Document 36 Filed 10/23/20 PageID.178 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                       CONSOLIDATED ACTIONS:
      RICHARD CHAVEZ,
12                                                       Case No.: 3:20-cv-00594-MMA-AHG
                                        Plaintiff,       Case No.: 3:20-cv-01202-MMA-AHG
13
      v.
14                                                       ORDER GRANTING JOINT
      SHIMMICK CONSTRUCTION                              MOTION TO CONTINUE NEUTRAL
15
      COMPANY, INC., NOVA GROUP,                         EVALUATION CONFERENCE
16    INC., and NOVA SHIMMICK, A JOINT
      VENTURE,                                           [ECF No. 35]
17
                                     Defendants.
18
19
      IN RE: THE COMPLAINT OF NOVA
20    GROUP, INC.; SHIMMICK
      CONSTRUCTION COMPANY, INC.;
21
      and NOVA SHIMMICK, A JOINT
22    VENTURE, FOR EXONERATION
      FROM, OR LIMITATION OF,
23
      LIABILITY
24
25
26          In this consolidated action, the parties request that the Court continue the Early
27    Neutral Evaluation Conference (“ENE”) until after they have completed additional
28    discovery and engaged in private mediation. ECF No. 35 at 2. The parties explain that they

                                                     1
                                                                           3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 36 Filed 10/23/20 PageID.179 Page 2 of 3



 1    have conducted significant discovery already, but that until Plaintiff completes additional
 2    discovery, he will not be in a position to make a settlement demand. Id. Additionally, the
 3    parties have made arrangements to meet with a mediator at the end of January 2021. Id.
 4          Parties seeking to continue an ENE must demonstrate good cause. ECF No. 21 at 4
 5    (“An ENE may be rescheduled only upon a showing of good cause”); Chmb.R. at 2 (stating
 6    that any request for continuance requires “[a] showing of good cause for the request”); see,
 7    e.g., FED. R. CIV. P. 6(b) (“When an act may or must be done within a specified time, the
 8    court may, for good cause, extend the time”). “Good cause” is a non-rigorous standard that
 9    has been construed broadly across procedural and statutory contexts. Ahanchian v. Xenon
10    Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on
11    the diligence of the party seeking to amend the scheduling order and the reasons for seeking
12    modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)
13    (“[T]he focus of the inquiry is upon the moving party’s reasons for seeking modification. .
14    . . If that party was not diligent, the inquiry should end.”) (internal citation omitted).
15          Based upon the parties’ representations, the Court is satisfied that the parties have
16    pursued discovery diligently in an effort to resolve this case. As indicated in the Joint
17    Mediation Plan they emailed to chambers in compliance with this Court’s Chambers Rules,
18    the parties have chosen a private mediator and have specific plans for completing necessary
19    discovery prior to the mediation. For these reasons, the Court finds good cause to GRANT
20    the joint motion and continue the ENE.
21          The ENE previously schedule for October 30, 2020 is CONTINUED to February
22    5, 2021 at 9:30 a.m. Like the prior ENE in Chavez, the ENE will take place via
23    videoconference. The Court issues the following mandatory procedures to govern the ENE:
24          1.     As before, the Court will use its official Zoom video conferencing account to
25    hold the ENE. The Court requires the attendance of the primary attorney(s) responsible for
26    the litigation for each party, as well as a party or party representative for each party with
27    full and complete authority to enter into a binding settlement.
28    ///

                                                     2
                                                                                3:20-cv-00594-MMA-AHG
     Case 3:20-cv-00594-MMA-AHG Document 36 Filed 10/23/20 PageID.180 Page 3 of 3



 1          2.     The parties must submit updated Confidential ENE statements to
 2    efile_goddard@casd.uscourts.gov by February 1, 2021. The ENE statements should be
 3    five (5) pages or less, with up to five (5) pages of exhibits or declarations. The parties
 4    should refer to the Court’s initial order setting the ENE for guidelines regarding the content
 5    of ENE statements. See ECF No. 21 at 3.
 6          3.     Prior to the start of the conference, the Court will email the participants an
 7    invitation to join a Zoom video conference. The Court will send the invitation to all
 8    attorney and client participants from the June 16, 2020 ENE. Participants are
 9    encouraged to use laptops or desktop computers for the video conference, as mobile
10    devices often offer inferior performance. Participants shall join the video conference by
11    following the ZoomGov Meeting hyperlink in the invitation. Zoom will then prompt
12    participants to enter the password included in the invitation.
13          4.     Counsel may share the Zoom link with other expected participants from their
14    side. However, if counsel expect other participants to join, they must inform the Court of
15    the   name      and    title   of    each    additional    participant    via    e-mail     at
16    efile_Goddard@casd.uscourts.gov no later than February 1, 2021.
17          5.     As it did during the first ENE, the Court will divide participants into separate
18    Breakout Rooms to allow counsel to discuss the case confidentially with the Court, and
19    with one another outside of the Court’s presence. To avoid any unexpected interruptions
20    of confidential discussions, the Court will use the same attorney cell phone point of contact
21    as it used during the first ENE to alert the parties by text message before returning to a
22    Breakout Room during the conference. If counsel wish to provide a different cell phone
23    number for this purpose, they must notify the Court of the new point of contact by
24    February 1, 2021.
25          IT IS SO ORDERED.
26    Dated: October 23, 2020
27
28

                                                    3
                                                                               3:20-cv-00594-MMA-AHG
